Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art reference Bauer et al. (US 2020/0064951) teaches an input detection system comprising: a plurality of drive electrodes and a plurality of detection electrodes aligned in a detection region; an input device comprising a first electrode and a second electrode, a control circuit configured to detect the input device based on detection signals that are output from the detection electrodes, wherein each of the first electrode and the second electrode of the input device faces some of the drive electrodes and detection electrodes, a reference potential is supplied to a drive electrode corresponding to one of the first electrode and the second electrode, a drive signal is supplied to a drive electrode corresponding to the other of the first electrode and the second electrode, each of the first electrode and the second electrode forms capacitance with a facing detection electrode based on the reference potential or the drive signal, the detection electrodes form capacitances with the first electrode and the second electrode of the input support device and an adjacent drive electrode and output the detection signals that are generated based on the capacitances to the control circuit.  
The prior art reference Lee et al. (US 2018/0018028) discloses an input detection system comprising: a plurality of drive electrodes and a plurality of detection electrodes aligned in a detection region; a stylus pen comprising an LC circuit, a conductive tip coupled to one end side of the LC circuit, and a conductive member coupled to another end side of the LC circuit; and a control circuit configured to detect the stylus pen based on detection signals that are output from the detection electrodes.  

However, singularly or in combination, the prior art references fail to teach “an input device including an LC circuit, a first electrode coupled to one end side of the LC circuit, and a second electrode coupled to another end side of the LC circuit…the control circuit forms two-dimensional distribution of a plurality of signal values corresponding to the detection region based on the detection signals that are output from the detection electrodes and detects, from the two-dimensional distribution, a plurality of positive-polarity regions formed by a plurality of positive-polarity signal values of equal to or larger than a predetermined first threshold and a plurality of negative-polarity regions formed by a plurality of negative-polarity signal values of equal to or smaller than a predetermined second threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623